EXHIBIT 10.16

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made this 1st day of August 2003,
between ProsoftTraining, a Nevada corporation (the “Company”), and Robert G.
Gwin (the “Employee”).

 

WHEREAS:

 

A.    The Company is engaged in the provision of information and communications
technology content and certifications.

 

B.    The Company and Employee desire to enter into this Employment Agreement to
memorialize the terms of employment.

 

C.    NOW, THEREFORE, in consideration of the promises and mutual covenants
herein set forth, the parties do hereby agree and promise as follows:

 

1.    Employment.    The Company hereby employs Employee and Employee hereby
accepts employment under the terms and conditions set forth below. The
Employee’s title shall be President and Chief Executive Officer.

 

2.    Duties.

 

2.1    The Employee shall perform such executive, managerial, supervisory, and
development duties in connection with the business of the Company as the Board
of Directors of the Company may from time to time assign consistent with
Employee’s title.

 

2.2    Employee will report and be responsible to the Board of Directors.

 

2.3    Employee agrees to devote his full business time, energy and skills to
such employment subject to absences and customary vacations and for temporary
illnesses.

 

2.4    Employee will not engage in other gainful occupation during the term of
this Agreement without prior written consent of the Company; provided, however,
that nothing contained herein shall be construed to prevent the Employee from
trading for his own account and benefit in stocks, bonds, securities, real
estate, commodities and other forms of investments.

 

3.    Term.    The term of this Agreement shall begin on August 1, 2003 and
shall continue until July 31, 2005, unless earlier terminated pursuant to the
provisions hereof.

 

4.    Compensation.

 

4.1    Employee shall receive a base salary of $200,000 per year payable in
equal installments on the Company’s regular payroll dates (“Base Salary”), which
Base Salary the Company shall continue to pay during the term of this Agreement
until the Company is no longer obligated to pay the same pursuant to the
provisions of Section 6 hereof.

 

4.2    Employee shall be entitled to an award of options under the Company’s
plan, which may be in place. The Company will recommend to the Board of
Directors that Employee be granted an additional 200,000 options in each of the
two contract years, which shall be vested 25% immediately, an additional 25%
three months following the grant date, an additional 25% six months following
the grant date, and the remaining 25% nine months following the grant date, or
upon the expiration of this Agreement, whichever occurs earlier. The options
shall be issued when granted by the Board; the strike price shall be the
then-current common share price when awarded.

 

4.3    The Company shall pay Employee’s reasonable expenses in maintaining his
professional standing.

 

1



--------------------------------------------------------------------------------

4.4    The Company shall pay Employee’s actual reasonable expenses to relocate
his family residence as a result of the Company’s headquarters relocation.
Eligible expenses include but are not limited to storage, moving, insurance,
travel and home purchase and sale expenses.

 

4.5    The Company shall provide for Employee a disability insurance policy with
benefits sufficient to provide Employee with compensation commensurate to his
then-total compensation in the event of a disability. If the Company terminates
this Agreement pursuant to Section 5.2 hereof, the Company agrees to supplement
such disability benefits to the degree such benefits are disputed or otherwise
insufficient to provide such commensurate compensation to Employee.

 

4.6    In addition to Employee’s Base Salary, Employee shall be entitled to
receive an annual incentive bonus payment of up to $190,000. Bonus amounts
payable shall be paid to Employee promptly upon being earned. The bonus shall be
determined as follows:

 

(a)  $30,000 shall be earned by Employee upon the Company achieving fiscal
quarterly revenue of at least $3,000,000 in a quarter during the then-current
contract year, given the existing business model remains unchanged (should the
business model change this amount will be adjusted to remain relevant), and

 

(b)  $10,000 shall be earned by Employee for each fiscal quarter (and paid
promptly thereafter) during which at least one of the following occurs: (i) the
Company’s quarter-end balance sheet reflects at least $1,200,000 of cash and
equivalents; or (ii) the Company increases cash profitability month-over-month
in each of the three months during the quarter; or (iii) the Company increases
cash profitability by no less than 10% in total over the prior quarter; or (iv)
the Company increases revenue by no less than 15% over the prior quarter.

 

(c)  (i) in contract year one, $50,000 shall be earned by Employee upon the
Company successfully raising no less than $1,000,000 of additional capital
through one or more transactions; (ii) in contract year two, $50,000 shall be
earned by Employee based on criteria to be established by the Board of Directors
in advance of the first anniversary of this Agreement.

 

(d)  up to $70,000 shall be earned by Employee as determined by the Board of
Directors in its sole discretion. The Board of Directors will determine the
amount earned by Employee taking into consideration various factors including
but not limited to the Company’s overall performance and Employee’s overall
performance (but not taking into consideration Employee’s actual amounts earned
in clauses (a) through (c) above which by nature are independent of the Board’s
determination).

 

5.    Termination.

 

5.1    The Company may terminate this Agreement for cause by giving the Employee
written notice. “Cause” shall mean gross negligence or willful misconduct in the
performance of Employee’s duties hereunder, willful breach or habitual neglect
of duties, defalcation, fraud, conviction of a felony, or incarceration for not
less than 30 consecutive days, all as determined by the Board of Directors. If
the Employee disputes the Company’s right to terminate this Agreement for Cause,
the dispute shall be resolved in accordance with Section 10 hereof.

 

5.2    The Company may terminate this Agreement if Employee is mentally or
physically disabled and such disability renders him unable to perform his duties
under this Agreement for 90 consecutive days in any 12-month period. During the
term of this Agreement, the Company will provide a disability insurance policy
as detailed in Section 4.5.

 

5.3    Employee may terminate this Agreement voluntarily by providing the
Company with written notice specifying the date of such termination not less
than 90 days prior to the effective date of termination.

 

5.4    The Company may terminate this Agreement without Cause by providing
Employee with written notice specifying the date of such termination not less
than 90 days prior to the effective date of termination.

 

2



--------------------------------------------------------------------------------

6.    Effect of Termination.

 

6.1    If Employee’s employment hereunder is terminated due to Employee’s
disability pursuant to Section 5.2 the Company shall (i) pay to Employee
$300,000 (such amount to be reduced by any disability benefits actually received
under the policy provided for in Section 4.5, up to $300,000, in which case the
Company’s obligation under this portion of clause (i) would be zero), plus the
value of any accrued and unused vacation and (ii) provide acceleration and
immediate vesting of all of Employee’s stock options from the Company which have
not yet vested at that time, and such accelerated options as well as any other
options which have vested and are then exercisable shall be exercisable for a
period of three (3) months following the date of termination and shall then
expire and be of no further force or effect. The Company shall also pay to
Employee any bonus earned under the terms of Section 4.6 and any Base Salary due
through the effective termination date. The Company shall thereafter have no
further obligations under this Agreement.

 

6.2    If Employee’s employment hereunder is terminated without Cause pursuant
to Section 5.4, the Company shall (i) pay to Employee $300,000, plus the Base
Salary through the effective date of such termination, plus the value of any
accrued and unused vacation and (ii) provide acceleration and immediate vesting
of all of Employee’s stock options from the Company which have not yet vested at
that time, and such accelerated options as well as any other options which have
vested and are then exercisable shall be exercisable for a period of three (3)
months following the date of termination and shall then expire and be of no
further force or effect. At Employee’s option, the Company shall also reimburse
Employee up to $15,000 to relocate to Texas or an equivalent location. The
Company shall also pay to Employee any bonus earned under the terms of Section
4.6. The Company shall thereafter have no further obligations under this
Agreement.

 

6.3    If Employee’s employment hereunder is terminated for Cause pursuant to
Section 5.1, the Company shall pay to Employee the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation, The Company shall also pay to Employee any bonus earned under the
terms of Section 4.6. The Company shall thereafter have no further obligations
under this Agreement.

 

6.4    If Employee’s employment hereunder is terminated by Employee pursuant to
Section 5.3, the Company shall pay to Employee the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation. The Company shall also pay to Employee any bonus earned under the
terms of Section 4.6. The Company shall thereafter have no further obligations
under this Agreement.

 

6.5    If Employee’s employment is terminated as a result of the expiration of
the term of this Agreement, the Company shall pay to Employee the Base Salary
through the expiration date or any mutually agreed-upon subsequent effective
date, plus the value of any accrued and unused vacation. In addition, if
Employee uses his best reasonable efforts to assist the Board of Directors in
effecting a successful transition to his successor (either prior to or following
the expiration of the term of this Agreement), the Company shall pay to Employee
$50,000. The Company shall also pay to Employee any bonus earned under the terms
of Section 4.6. The Company shall thereafter have no further obligations under
this Agreement.

 

7.    Change of Control.

 

7.1    For purposes of this Agreement, a “Change of Control” shall mean the
occurrence of any one of the following events:

 

(i)  any corporation, partnership, person, other entity or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
(collectively, a “Person”), acquires shares of capital stock of the Company
representing more than fifty percent (50%) of the total number of shares of
capital stock that may be voted for the election of directors of the Company; or

 

(ii)  a merger, consolidation or other business combination of the Company with
or into another Person is consummated, as a result of which the stockholders of
the Company immediately prior to the

 

3



--------------------------------------------------------------------------------

consummation of such transaction own, immediately after consummation of such
transaction, equity securities possessing less than fifty percent (50%) of the
voting power of the surviving or acquiring Person (or any Person in control of
the surviving or acquiring Person), the equity securities of which are issued or
transferred in such transaction; or

 

(iii)  all or substantially all of the assets of the Company are acquired by
another Person; or

 

(iv)  any transaction is consummated following which the strategic direction,
corporate structure, composition of the Board of Directors, budgeting, capital
spending, or investment strategy are determined or controlled by a different
party than they were prior to the consummation of such transaction.

 

7.2    Upon the occurrence of a Change of Control during the term of this
Agreement, all options held by Employee shall immediately vest, and such
accelerated options as well as any other options which have vested and which are
then exercisable shall remain exercisable until expiration or earlier
termination pursuant to the terms of the respective original option agreements.

 

7.3    If upon the completion of a Change of Control Employee is not the
President and Chief Executive Officer of the ultimate parent organization of
which the Company is then a part, then the Company shall immediately make a
payment to Employee equal to $300,000. The Company shall also pay to Employee
any bonus earned under the terms of Section 4.6 and any Base Salary due through
the effective termination date of Employee’s employment hereunder. The Company
shall thereafter have no further obligations under this Agreement.

 

7.4    Withholding Taxes and Other Deductions.    To the extent required by law,
the Company shall withhold from any payments due Employee under this Agreement
any applicable Federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

8.    Proprietary Information.

 

8.1    Employee understands that the Company possesses and will continue to
possess information that has been created, discovered, developed or otherwise
become known to the Company (including, without limitation, information created,
discovered, developed or made known by Employee during the period of or arising
out of his employment by the Company, whether prior to or after the date hereof)
or in which property rights have been assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged. All such information is hereinafter called “Proprietary
Information.” By way of illustration, but not limitation, Proprietary
Information includes processes, formulas, codes, data, programs, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, strategies, forecasts, new products, unpublished financial
statements, budgets, projections, licenses, prices, costs, contracts and
customer and supplier lists.

 

8.2    In consideration of the compensation received by the Employee from the
Company and the covenants contained in this Agreement, Employee agrees as
follows:

 

8.2.1    All Proprietary Information shall be the sole property of the Company
and its assigns, and the Company and its assigns shall be the sole owner of all
patents, copyrights, and other rights in connection therewith. Employee hereby
assigns to the Company rights he may have or acquire in such Proprietary
Information. At all times, both during his employment by the Company and after
its termination, Employee will keep in strictest confidence and trust all
Proprietary Information and will not use or disclose any Proprietary Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing his duties under this Agreement.

 

8.2.2    All documents, records, equipment and other physical property, whether
or not pertaining to Proprietary Information, furnished to Employee by the
Company or produced by Employee or others in connection with Employee’s
employment with the Company shall be and remain the sole property of the
Company. In the event of the termination of his employment by him or the Company
for any reason, Employee will deliver to the Company all documents, notes,
drawings, specifications,

 

4



--------------------------------------------------------------------------------

programs, data, customer lists and other materials of any nature pertaining to
his work with the Company and Employee will not take with him or use any of the
foregoing, any reproduction of any of the foregoing, or any Proprietary
Information that is embodied in a tangible medium of expression.

 

8.2.3    Employee recognizes that the Company is engaged in a continuous program
of development and marketing respecting its present and future business.
Employee understands that as part of his employment by the Company he has been
and is expected to make new contributions of value to the Company and that his
employment has created a relationship of confidence and trust between him and
the Company with respect to certain information applicable to the business of
the Company or applicable to the business of any customer of the Company, which
has been or may be made known to Employee by the Company or by any customer of
the Company or which may have been or may be learned by Employee during the
period of his employment by the Company.

 

9.    Covenant Not to Compete.

 

9.1    In consideration for the payments to be made under this Agreement,
Employee shall, for the greater of (a) a period of one year or (b) such period
as Employee may be employed by the Company, refrain from, either alone or in
conjunction with any other person, or directly or indirectly through its present
or future affiliates:

 

(i)  employing, engaging or seeking to employ or engage any person who within
the prior twenty-four (24) months had been an officer or employee of the
Company, unless in a venture not in direct competition with the Company;

 

(ii)  causing or attempting to cause (A) any client, customer or supplier of the
Company to terminate or materially reduce its business with the Company, or (B)
any officer, employee or consultant of the Company to resign or sever a
relationship with the Company;

 

(iii)  disclosing (unless compelled by judicial or administrative process) or
using any confidential or secret information relating to the Company or any of
their respective clients, customers or suppliers; or

 

(iv)  participating or engaging in (other than through the ownership of five
percent (5%) or less of any class of securities registered under the Securities
Exchange Act of 1934, as amended), or otherwise lending assistance (financial or
otherwise) to any person participating or engaged in, any of the lines of
business in which the Company is participating or engaged on the date of
termination in any jurisdiction in which the Company participates or engages in
such line of business on the date of termination.

 

Notwithstanding the foregoing, the restrictive covenants set forth in this
Section 9 shall terminate immediately upon a termination of this Agreement by
the Company without Cause pursuant to Section 5.4.

 

9.2    The parties hereto recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section. It is
the intention of the parties that the provisions of this Section be enforced to
the fullest extent permissible under the laws and policies of each jurisdiction
in which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions of this
Section shall not render unenforceable, or impair, the remainder of the
provisions of this Section. Accordingly, if any provision of this Section shall
be determined to be invalid or unenforceable, such invalidity or
unenforceability shall be deemed to apply only with respect to the operation of
such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.

 

9.3    The parties hereto acknowledge and agree that any remedy at law for any
breach of the provisions of this Section would be inadequate, and Employee
hereby consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.

 

5



--------------------------------------------------------------------------------

9.4    The Company and the Employee acknowledge that the foregoing restrictive
covenants in this Section 9 are essential elements of this Agreement and that,
but for the agreement of the Employee to comply with those covenants, the
Company would not have agreed to enter into this Agreement. The covenants by the
Employee shall be construed as agreements independent of any other provision in
this Agreement.

 

9.5    The Company and the Employee intend that the covenants contained in this
Section 9 shall be construed as a series of separate covenants, one for each
county of the State of Texas and one for each State of the United States other
than Texas.

 

9.6    The Company and the Employee understand and agree that, if any portion of
the restrictive covenants set forth in this Section 9 is held to be
unreasonable, arbitrary, or against public policy, then that portion of those
covenants shall be considered divisible as to time and geographical area. The
Company and the Employee agree that, if any court of competent jurisdiction
determines that the specified time period or the specified geographical area of
application in any covenant is unreasonable, arbitrary, or against public
policy, then a lesser time period, geographical area, or both, that is
determined to be reasonable, nonarbitrary, and not against public policy may be
enforced against Employee. The Company and the Employee agree and acknowledge
that they are familiar with the present and proposed operations of the Company
and believe that the restrictive covenants set forth in this Section 9 are
reasonable with respect to their subject matter, duration, and geographical
application.

 

9.7    The parties acknowledge that the status of the Employee in this business
and industry is unique and the success of the Company in said business is
materially and substantially dependent upon the continued employment of the
Employee, and in the event the employment of the Employee is terminated for any
reason, such business of the Company will be substantially and irrevocably
damaged. In view thereof, the parties acknowledge that monetary damages alone
will not fully compensate the Company in the event the Employee fails or refuses
to comply with the terms of this Section 9 above when applicable, and agree that
the Company, in addition to all other remedies provided in law and in equity,
shall have the remedy of injunctive relief and specific performance to enforce
the terms of said Section.

 

10.    Arbitration.    Except as otherwise provide herein, any controversies or
claims arising out of, or relating to this Agreement or the breach thereof,
shall be settled by arbitration in Austin, Texas in accordance with the rules
of, but not subject to the jurisdiction of, the American Arbitration
Association, which decision shall be final and binding on the parties, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof. For these purposes the arbitrator shall be an individual who has
demonstrated that such individual is familiar with and has experience in the
legal issues involving employer-employee relationships and has had no prior
prejudicial contacts with either party. In addition to all other remedies
provided in law or in equity, the arbitrator is hereby authorized to assess
costs and attorneys’ fees against either party if the arbitrator finds, based on
all the facts and circumstances, that the conduct of or the claims made by such
party were unreasonable or substantially without merit.

 

11.    Notice.    All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

 

If to Employee:

  

Robert G. Gwin

410 N. 44th Street

Suite 600

Phoenix, AZ 85008

Telephone: (602) 794-4199

 

If to the Company:

  

ProsoftTraining

410 North 44th Street

Phoenix, AZ 85008

Facsimile No: (602) 794-4198

Attn: General Counsel

 

6



--------------------------------------------------------------------------------

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

12.    Invalid Provision.    The invalidity or unenforceability of any
particular provision of this Agreement in any jurisdiction shall not affect the
other provisions hereof or the validity of that particular provision in any
other jurisdiction, and the Agreement shall be construed in all respects as
though such invalid or unenforceable provisions were omitted only in the
jurisdiction in which the case is held to be invalid or unenforceable.

 

13.     Interpretation.    This Agreement shall be interpreted in accordance
with the laws of the State of Texas.

 

14.     Successors.    This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, assigns,
heirs, and legal representatives, including but not limited to any person, firm,
corporation or other business entity which at any time, by merger, purchase or
otherwise, acquires all or substantially all of the assets, equity or business
of the Company. The duties and covenants of Employee under this Agreement, being
personal, may not be delegated.

 

15.    Entire Agreement; Modification.    This Agreement constitutes the entire
agreement between the parties, and may be changed only by an agreement in
writing signed by the parties.

 

16.    Headings.    Sections and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures may be
exchanged by telecopy, with original signatures to follow. Each of the parties
hereto agrees that it will be bound by its own telecopied signature and that it
accepts the telecopied signatures of the other parties to this Agreement. The
original signature pages shall be forwarded to the Company or its counsel and
the Company or its counsel will provide all of the parties hereto with a copy of
the entire Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

“COMPANY”

ProsoftTraining, a Nevada corporation

By:  

/s/    JEFFREY G. KORN            

 

--------------------------------------------------------------------------------

Name:

 

Jeffrey G. Korn

Title:

 

Director, Chairman of the Compensation Committee

“EMPLOYEE”

/s/    ROBERT G. GWIN

--------------------------------------------------------------------------------

Robert G. Gwin

 

 

7